Seevbks, J.
The only evidence introduced to sbow that the mortgage was fraudulent and void was the decree in the 1. FORMER adjudication: Iromflftect timefor8 appeal. equitv case. This decree was in full force at the ... . in time it was introduced in evidence, and tlie dis-triet court rightly held that the question as to the validity of the mortgage had been adjudicated, and ^at flie <jecree estopped the parties from again litigating that question in this action. No appeal had been taken in the equity action. It is not, therefore, material to discuss what would have been the effect on the rights of *277tbe parties if an appeal had been taken. As bearing on this question, see Vinsant v. Vinsant, 49 Iowa, 639; Rivers v. Rivers, 60 Id., 378.
At the time this action was tried the right of appeal in the equity action existed, and has since been exercised. This on appeal: appeal £rom judgment based on cationf'pirior reversed41011 peafípower appeal brought the equity action for trial de novo to this court, and it has been determined that the . circuit court erred m holding that the mortgage ° a o was fraudulent and void, and the defendant in that action, and garnishee in this, has the absolute right to a decree in this court dismissing the action in equity on the merits. The effect of such a decree would be an affirmance of the validity of the mortgage. The determination of the equity case in this court must be regarded as a final and conclusive determination that the mortgage is not invalid. This being so, what, effect if any, does such adjudication have in this action? It is certain that the judgment rendered in the district court was right when it was rendered. It is equally certain that the plaintiffs have a judgment to which they are not now entitled. Is this court powerless to correct the wrong is the question to be determined. The district court held as a matter of law that there had been an adjudication which estopped the defendant garnishee from showing that the mortgage was valid. This was a mistaken and erroneous conclusion. It is true, such an adjudication existed and was in force, which could not be attacked collaterally, but which could be set aside or reversed on appeal. The judgment or adjudication existed in form only. It was just as erroneous when introduced in evidence as it now. The decision of this court relates back, and conclusively determines that, while' there was in form an adjudication in the equity proceedings, yet it was not valid and binding, and that the plaintiffs had no legal right to such judgment when it was pleaded as an adjudication and introduced in evidence in this action. ¥e cannot think the judgment of the district court in this case, *278although right when rendered, should now be enforced. To do so is contrary to the principles of justice, and no technical rule should be invoked to sanction such a palpable wrong.
We have not been greatly aided by counsel in their argument on the close question in the case. Our own time is so occupied as to prevent us from making anything more than an exceedingly brief examination for authorities bearing on the question we have been discussing. We have, however, found one that we believe is in point, and that is Waldron v. Ely, 2 N. J. Law, 75. In that case the facts are that “Jos. Ely, the plaintiff below, had obtained a judgment against one Isaac Prall; * * * that execution was sued out on this judgment and delivered to Derick Waldron, the defendant below, to be executed; that for his neglect in making and paying forward the money on that execution this action is brought and judgment entered thereon. * * * After entry of this judgment the original judgment against Prall, which was the very ground of the whole proceeding, was reversed in this court.” The court said: “ It is certain that the justice could not take notice of any error in the first judgment while the same remained unreversed. But I take it to be a settled principle that if a man recover upon a judgment, and that be afterward reversed, the second judgment shall be reversed also; and this seems to be a principle founded in plain common sense, and in the laws of immutable justice.” The case at bar is anomalous, to which ordinary technical rules should not be applied for the purpose of preventing this court from administering substantia] justice. It is now clearly apparent that there has been no adjudication in the equity action which creates an estopel in this court, and, as the judgment in the district court in this action has been directly attacked by this appeal, we hold that it is in our power, and that it is our duty, to correct the palpable wrong which will ensue if the judgment in this action is affirmed.
REVERSED.